Citation Nr: 1734673	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased rating for anxiety disorder with panic attacks, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased (compensable) rating for tachycardia.  


WITNESSES AT HEARINGS ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the issues on appeal.  The Veteran's claims are now under the jurisdiction of the Atlanta, Georgia RO.  

In November 2011, the Veteran and a friend testified at an RO hearing.  In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge (VLJ), at the Atlanta, Georgia, RO.  Transcript of these hearings are of record.  

In December 2016, the Veteran's attorney terminated his representation of the Veteran..  The Veteran is currently unrepresented in his appeal.  

In a May 2015 rating decision, a compensable rating for tachycardia was denied.  An appropriate notice of disagreement (NOD) was received by the agency of original jurisdiction (AOJ) in June 2015.  No statement of the case (SOC) regarding this matter has been furnished to the Veteran.  As such, the claim for a compensable rating for tachycardia must now be remanded to allow the AOJ to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran asserts that anxiety disorder with panic attacks is more severe than currently rated.  He complains of daily panic attacks, insomnia, and suicidal ideation.  He indicated during his May 2017 videoconference testimony, that his panic attacks were getting worse every day.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his anxiety with panic attacks disability since his last VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

It is also important to note that the Veteran claims service connection is warranted for hypertension based on service incurrence.  Alternatively, he also maintains that his hypertension is due to his service-connected anxiety disorder with panic attacks.  A May 2013 VA medical opinion indicated that it is less likely as not that the Veteran's hypertension is proximately due to or the result of or aggravated by his service-connected anxiety disorder with panic attacks.  The examiner stated that the medical evidence indicates that hypertension is a natural part of aging and while anxiety and panic attacks can "cause a burst of high blood pressure," it is unlikely that these conditions, even if chronic, cause hypertension.  This is confusing and is inadequate in determining the claim for hypertension.  The examiner spoke of a "burst " of high blood pressure due to anxiety and panic attacks  and then indicated that such burst of high blood pressure may be chronic.  It is not clear as to whether a permanent worsening of hypertension had occurred in this case.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

If any requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016); See also Stegall v. West, 11 Vet. App. 268 (1998).  

As such, an additional VA examination and opinion are needed to address secondary service connection for hypertension based on aggravation.  

Finally, by rating decision of May 2015, an increased (compensable) rating for tachycardia was denied.  The Veteran submitted a NOD in June 2015.  No SOC regarding this matter has been furnished to the Veteran.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  Obtain and associate with the VBMS file any new medical evidence, from VA or otherwise, that may have come into existence since the time the VBMS file was last updated by the AOJ.  

2.  Following completion of the above, schedule an appropriate VA mental disorders examination to determine the current severity of the Veteran's service-connected anxiety disorder with panic attacks.  The VBMS file must be made available to the examiner for review of the claim, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated studies should also be performed, and the examiner should review the results of any studies prior to completing the report.   

3.  The AOJ should arrange for a VA examination from a cardiologist or specialist in hypertension to determine the nature and etiology of any currently diagnosed hypertension.  All indicated studies should be performed.  The examiner should then provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected anxiety disorder with panic attacks caused and/or aggravated the Veteran's hypertension, if currently diagnosed.   

If it is determined that hypertension is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disability, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The VBMS file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the file was reviewed.  

4.  After completion of the above actions, the claims for an increased rating for anxiety disorder with panic attacks and service connection for hypertension should be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative, if any, and after an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

5.  Also, the AOJ must furnish the Veteran a SOC that addresses all pertinent evidence, laws and regulations relevant to the claim for an increased (compensable) rating for tachycardia, in compliance with the holding in Manlincon v. West, as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran then perfects an appeal by timely submitting a substantive appeal (VA Form 9), the issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

